I dissent. The agreement respecting the amount to be paid a withdrawing partner for his interest in the firm was made after the business had been conducted for several years. It was a business of considerable risks, for in 1929 the outstanding accounts and *Page 19 
liabilities each exceeded $3,000,000. The continuing partners were liable to sustain a loss not only in realizing on the accounts, but in the greatly fluctuating values of the memberships in the stock exchanges — the chief assets of the firm. These matters no doubt dictated the terms of the withdrawal agreement. And in my opinion the trial court correctly construed it to mean that the withdrawing member relinquished all his interest in the firm to the continuing partners upon his being paid his proportionate share of a sum arrived at by adding the cost of the memberships in the stock exchanges to the market value of such memberships on the withdrawal date and divide by two. This amount is to be paid the withdrawing member within 30 days from the withdrawal date, "together with such other amounts as may be due him upon the books of said company on that day." It seems to me the quoted sentence cannot refer to paid in capital, for a very large part thereof was invested in the stock exchange memberships. It must mean the amounts due him on his individual account.